Citation Nr: 1139770	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-00 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include coronary artery disease with chronic heart failure and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim for service connection for coronary artery disease with chronic heart failure and hypertension.  In November 2010, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a VA Form 9 received in September 2011, the Veteran indicated that he had been treated for his heart condition by Dr. Jarrtte Wentworth.  He provided a release so that VA could obtain his records from this doctor.  Therefore, on remand his records should be obtained.

Additionally, in the Board's November 2010 remand it was noted that the Veteran reported that he had received treatment at the VA Medical Center (VAMC) in Miami, Florida, since 1978 and that the RO made efforts to obtain the outstanding records from the Miami VAMC; however, in January 2009 the Miami VAMC informed the RO that records had been archived and that it had been unable to locate them at this time.  The Board pointed out that the Miami VAMC had clearly indicated that the Veteran's records have been archived, not that they were unavailable.  In light of that, the Board remanded the claim in order for the RO/AMC to continue its efforts to obtain the outstanding treatment records from the Miami VAMC.  

In April 2011, the RO requested copies of the Veteran's treatment records from the Miami VAMC dated from 1978 to 1991 and from 1993 to 1997.  The Miami VAMC similarly responded that records had been archived and that it had been unable to locate them at this time.  The Board again emphasizes that the Veteran's records have been archived, and this does not mean that they are unavailable.  The Board is obligated by law to ensure that the RO complies with its directives.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West , 11 Vet. App. 268, 271 (1998).  Therefore, additional efforts are required on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Miami VAMC and request copies of the Veteran's treatment records dated from 1978 to May 1991 and from April 1993 to August 1997.  

If the records have been archived, they should be located and associated with the claims folder.  If for some reason the records cannot be obtained, the claims folder should contain documentation of the attempts made and a finding of the unavailability of the records. 

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Jarrtte Wentworth.

3.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with an SSOC and should be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

